 
Exhibit 10.2
 
AMENDMENT TO
AMENDED AND RESTATED EMPLOYMENT AGREEMENT
 
This Amendment (this “Amendment”) to the Amended and Restated Employment
Agreement, dated April 19, 2010 (the “Employment Agreement”), by and between
ChromaDex, Inc., a California corporation (and a wholly-owned subsidiary of
ChromaDex Corporation) (the “Company”) and Frank L. Jaksch, Jr. (“Executive”),
is entered into as of June 22, 2018 by and among the Company and Executive.
Capitalized terms used herein which are not defined in this Amendment shall have
the meanings as ascribed to them in the Employment Agreement.
 
RECITALS
 
WHEREAS, the Company and Executive have previously entered into the Employment
Agreement; and
 
WHEREAS, the Company and Executive desire to amend the Employment Agreement as
set forth herein.
 
AGREEMENT
 
NOW, THEREFORE, in consideration of the foregoing and the promises and covenants
contained herein and in the Employment Agreement, and for other good and
valuable consideration, the receipt of which is hereby acknowledged, the parties
hereto agree as follows:
 
1. Section 2(a) of the Employment Agreement. The first two sentences of Section
2(a) (Specific Positions) of the Employment Agreement are hereby deleted in
their entirety and replaced with the following:
 
“Commencing as of June 22, 2018, Employee shall serve as the Executive Chairman
of Employer. Employee shall perform such duties as are customarily associated
with the position of Executive Chairman and such other duties, commensurate with
Employee’s position, as are assigned to Employee from time to time by the Board
of Directors of Employer (the “Board”).”
 
2. Exhibit A to the Employment Agreement. Exhibit A to the Employment Agreement
is hereby deleted in its entirety.
 
3. Effect of Amendment. Except as expressly modified by this Amendment, the
Employment Agreement shall remain unmodified and in full force and effect.
 
4. Choice of Law. This Amendment shall be governed by and construed in
accordance with the laws of the State of California.
 
5. Counterparts. This Amendment may be executed in two counterparts, each of
which shall be deemed an original, all of which together shall contribute one
and the same instrument.
 
 
[Signature page follows]
 
 

 
IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first written above.
 
 
 
 
ChromaDex, Inc.
 
 
By: /s/ Mark Friedman
      Name: Mark Friedman
      Title: General Counsel & Secretary
 
 
Executive
 
/s/ Frank L. Jaksch, Jr.
Frank L. Jaksch, Jr.
 
 
 
 

 
 
